Cameroon wishes to congratulate Mr. Thomson on his election to the presidency of the General Assembly at its seventy- first session. His great experience at the national and international levels, and in the public and private sectors, and his well-known personal qualities augur well for the success of our work. I would like in that regard to assure him of the support of my country and the full cooperation of our delegation. I would also like to recognize the work accomplished by his predecessor, Mr. Mogens Lykketoft, whose term of office was characterized by successful initiatives to make the United Nations more open and transparent.
Finally, I would like to pay special tribute to Mr. Ban Ki-moon for his remarkable accomplishments during his two terms in a particularly difficult international context. Cameroon, for its part, was honoured by his memorable visit in 2010. It welcomes the strengthening during his term of our exceptional bonds of excellent cooperation with the United Nations.
This session opens at a time of turmoil in which, fortunately, we see some glimmers of hope. In a spirit of human solidarity, we have in recent years laid the foundations for a common destiny for humankind. I am particularly referring to the document significantly entitled “The future we want”, adopted at the United Nations Conference on Sustainable Development, held in Rio de Janeiro in 2012 (resolution 66/288, annex). I would also refer to the 17 Sustainable Development Goals (SDGs) of the new 2030 Agenda for Sustainable Development. Finally, I must mention the Paris Agreement on Climate Change, prepared at the twenty- first Conference of the Parties to the United Nations Framework Convention on Climate Change.
In that context, my country welcomes the President’s decision to place his term under the banner of the implementation of the 2030 Agenda for Sustainable Development. We therefore welcome the convening of this debate on the Sustainable Development Goals, nine months after their adoption and entry into force. The SDGs, it should be recalled, constitute the first global agenda to consider the issue of development in all its dimensions — security, economic, social, human and environmental.
The originality of the 2030 Agenda clearly lies in the fact that it transcends the conventional indicators of economic growth. It truly focuses on human progress, humanity’s heritage, the common well-being and security for all. It is an ambitious Agenda that requires everyone’s genuine involvement. Under the Agenda, our common goal is to eradicate poverty and to leave no one behind. That is a challenge that we have set for ourselves and that we must assume in solidarity in order to meet the expectations of our peoples and take the summons of history to heart.
As everyone knows, we have in the past adopted agendas, declarations and action programmes that have raised great hopes around the world among young people, women and men, both urban and rural. They were harbingers of a new world of peace and shared prosperity. Yet the adopted actions were only partially implemented, a situation that we regretted at the time. In this Hall, we have failed to honour all our commitments, especially the financial ones. We have not fulfilled all the hopes and aspirations of our peoples.
Today, we need to get organized so as to ensure that the Sustainable Development Goals fare better. Since the goal is to transform our world and leave no one behind, we must find the wherewithal to realize our ambitions, which fall into three categories. First, there is the political: our political will must be constant and not wax and wane according to circumstances. Secondly, in the financial category, our contributions should be effective, certain and adequate. That will require unprecedented mobilization. Lastly, from a moral perspective, the principle of the duty of solidarity among peoples should be reaffirmed and observed. In doing so, we will be helping the SDGs to accelerate the advent of a world of peace for everyone everywhere — a world of prosperity for all.
As the Assembly knows, it is no longer time for promises. It is time for commitment; time for action. Our efforts will encounter various obstacles, including persistent conflicts and increasing terrorism. My country is in a position to talk about that, having been engaged over the past three years in a veritable war against the scourge of terrorism. That new type of threat to peace and development requires, I repeat, a collective response, collective determination and collective action. Goal 16 of the Agenda for Sustainable Development, which focuses on the promotion and the advent of peaceful and inclusive societies should, in our case, help us to effectively fight Boko Haram.
As underscored by one of the targets of that Goal, we should
“strengthen relevant national institutions, including through international cooperation, for building capacity at all levels, in particular in developing countries, to prevent violence and combat terrorism and crime”.
Cameroon wishes to thank the President for having invited us, along with the other States Members of the United Nations, to today’s debate on the implementation of the SDGs, the new universal push to transform the world. The outcomes of previous agendas and programmes have shown us the urgent need to find the wherewithal to achieve our ambitions. If we decide, here and now, to effectively and tangibly mobilize our immense resources and if we decide to devote them to achieving the Sustainable Development Goals, then the SDGs will truly become the push to transform today’s world into a world of peace and shared prosperity.
